UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - x

UNITED STATES OF AMERICA                         :
                                                        [Proposed]
             -v-                                 :      ORDER OF RESTITUTION

JIAN JIANG FENG,                                 :       S2 19 Cr. 39 (JMF)
   a/k/a “Jianfeng Jiang”,
                                        :
                    Defendant.
- - - - - - - - - - - - - - - - - - - - x

           Upon the application of the United States of America, by

its attorney, AUDREY STRAUSS, United States Attorney for the

Southern District of New York, Elizabeth A. Espinosa and Ryan B.

Finkel,   Assistant    United   States     Attorneys,       of   counsel;   the

presentence report; and the defendant’s conviction in this case,

it is hereby ORDERED that:

           1.      Amount of Restitution.            JIAN JIANG FENG, a/k/a

“Jianfeng Jiang” shall pay restitution in the total amount of

$2,726,043.82   to    the   victims   of   the    offense    charged   in   the

Indictment, S2 19 Cr. 39 (JMF).       The names, addresses and specific

amounts owed to the victims shall be set forth in a Schedule of

Victims, which shall be provided by the Government to the Court.

Upon advice of a victim change of address, the Clerk of the Court

is authorized to send payments to the new address without further

order of this Court.

           2.      Terms of Restitution.         The defendant’s liability

for restitution shall continue unabated until either the defendant
has paid the full amount of restitution ordered herein, or every

victim has been paid the total amount of his or her loss from all

the restitution paid by the defendants.     No further payment shall

be required after the sum of the amounts actually paid by the

defendants has fully covered all the compensable injuries.      Any

payment made by the defendant shall be divided among the victims

named in proportion to their compensable injuries.

          3.   Payment   Schedule.    The   defendant   shall   make

restitution to victims payable to the Clerk of Court, United States

District Court on the schedule entered in the Court’s judgment.

          4.   Change of Address.    The defendant shall notify the

United States Attorney for this district within 30 days of any

change of mailing or residence address that occurs while any

portion of the restitution remains unpaid.

Dated: New York, New York
       June 21, 2021

                              SO ORDERED:



                              ________________________________
                              THE HONORABLE JESSE M. FURMAN
                              UNITED STATES DISTRICT JUDGE




                                2
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

United States of America                                                 Schedule of Victims

              v.                                                            19 Cr. 39 (JMF)

JIAN JIANG FENG,
  a/k/a “Jianfeng Jiang,”

                            Defendant.



Name                                     Address                         Amount of Restitution
NYC Dep’t of Finance                     30-10 Starr Avenue, 2nd Floor      $520,125.00USD
Office of the Sheriff                    Long Island City, NY 11101
Tobacco Tax Unit

NYS Department of Taxation and 15 Metro Tech, 2nd Floor                      $1,956,701.32USD
Finance                        Brooklyn, NY 11201
                               ATTN: Agnes Francis

US Customs and Border Protection                                              $249,217.50USD
Total                                                                        $2,726,043.82USD
